UNITED STATES ANTIMONY CORPORATION POST OFFICE BOX 643 THOMPSON FALLS, MONTANA59873-0643 406-827-3523 406-827-3543 FAX tfl3543@blackfoot.net E-MAIL March 5, 2013 Securities and Exchange Commission Washington, D.C., 20549 Re: United States Antimony Corporation Amendment No. 1 to Form 10-K for Fiscal Year Ended December 31, 2011 Filed January 8, 2013 Response submitted February 19, 2013 File No. 001-08675 Dear Sirs: Set forth below is our response to your comment letter of February 27, 2013, requesting that we amend our 2011 10K filing, or, if appropriate, provide additional information per our 2011 10K filing. Amendment No. 1 to form 10K for Fiscal Year Ended December 31, 2011 Response to Item11, Executive Compensation, page 31 1) The company does not have any outstanding grants of plan based awards. 2) The following table will be included in our amended 2011 10K: Outstanding Equity Awards at Fiscal Year End Number of Securities Underlying
